Dismiss and Opinion Filed September 22, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-01105-CV

              DEBORAH ANN PRUITT, Appellant
                          V.
 PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-14194

                       MEMORANDUM OPINION
                   Before Justices Osborne, Nowell, and Smith
                           Opinion by Justice Osborne
      Appellant has filed a motion withdrawing her appeal. See TEX. R. APP. P.

42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                         /Leslie Osborne//
211105f.p05                              LESLIE OSBORNE
                                         JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEBORAH ANN PRUITT,                         On Appeal from the 162nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-14194.
No. 05-21-01105-CV         V.               Opinion delivered by Justice
                                            Osborne, Justices Nowell and Smith
PROGRESSIVE COUNTY                          participating.
MUTUAL INSURANCE
COMPANY, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 22nd day of September 2022.




                                      –2–